PER CURIAM.
Thomas L. Carr appeals the trial court’s order summarily denying his rule 3.850 motion for postconviction relief as improperly successive. After considering the unusual facts and the unique procedural history of this case, we conclude that good cause existed to allow the successive filing. See Fla. R. Crim. P. 3.850(h)(2). Accordingly, we reverse the order of the trial *777court and remand for consideration on the merits.
REVERSED and REMANDED.
SAWAYA, BERGER, and WALLIS, JJ., concur.